In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2698
SHARON LYNN BROWN,
                                                  Plaintiff-Appellant,
                                 v.

POLK COUNTY, WISCONSIN, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
           No. 3:18-cv-391 — William M. Conley, Judge.
                     ____________________

      ARGUED APRIL 28, 2020 — DECIDED JULY 13, 2020
                ____________________

   Before EASTERBROOK, RIPPLE, and SCUDDER, Circuit Judges.
   SCUDDER, Circuit Judge. Sharon Brown was a detainee at
the Polk County Jail who underwent a physical search of her
body cavities. The institution had a written policy authorizing
such a search to be conducted by medical personnel when
there was reasonable suspicion to believe an inmate was in-
ternally hiding contraband. Fellow inmates had reported that
Brown was concealing methamphetamine inside her body,
and that prompted jail staﬀ to invoke the policy. Oﬃcers took
2                                                 No. 19-2698

Brown to a hospital, where a doctor and nurse inspected both
her vagina and rectum. The search revealed no drugs.
   Brown sued Polk County and several jail oﬃcials under 42
U.S.C. § 1983 alleging a violation of her Fourth Amendment
rights. The defendants moved for summary judgment, and
the district court granted the motion, concluding that the de-
fendants had reasonable suspicion that Brown was concealing
contraband, their suspicion justiﬁed the cavity search, and the
ensuing search was reasonable. We agree and aﬃrm.
                               I
    Sharon Brown landed in the Polk County Jail in May 2017
after an arrest for shoplifting. The record does not reveal
whether a judge ordered the detention or whether Brown was
held while awaiting an initial presentment in court. The next
day, Jacqueline Duke, an inmate who shared her housing
unit, told Correctional Oﬃcer Steve Hilleshiem that Brown
was hiding “a large amount” of methamphetamine in a body
cavity. Oﬃcer Hilleshiem had little background infor-
mation—he did not know Duke or Brown, what either inmate
was in for, or whether they had any relationship—but he re-
layed the allegation to Nurse Donna Johnson, who was more
familiar with Duke.
    Nurse Johnson’s prior dealings with Duke had left her un-
trusting of her word, so she decided to consult Amy Nelson,
who she considered to be a more reliable inmate living in the
unit. Nelson corroborated Duke’s accusation with more de-
tail. She said Brown had told other inmates that she was hid-
ing between a quarter gram and an “eight ball”—which
amounts to about 3.5 grams—of methamphetamine inside her
body. According to Nelson, the drugs were not sealed
No. 19-2698                                                      3

properly, so Brown had been looking for somewhere else to
hide them. Nelson further reported that she had seen Brown
use the bathroom multiple times and that other inmates were
worried.
    Nurse Johnson discussed the situation with Oﬃcer Hil-
leshiem and other staﬀ members, and the group collectively
decided to request a cavity search. Polk County has a policy
that allows a detainee’s body cavities to be searched when an
oﬃcer has “reasonable grounds to believe that the person is
concealing weapons, contraband, or evidence in a body cav-
ity, or otherwise believes that the safety and security of the jail
would beneﬁt from a body cavity search.” The policy deﬁnes
“body cavity search” as “an inspection and penetration of the
anal or vaginal cavity of a person that is conducted manually,
by means of an instrument,” or “in any other manner.” It fur-
ther provides that the search must “be performed only by
medical personnel licensed in the State of Wisconsin.” Oﬃcer
Hilleshiem contacted Chief Deputy Wes Revels, the jail’s ad-
ministrator, for approval and expressed his view that oﬃcials
had gathered enough evidence to justify a search under the
policy. Based on those representations, Chief Deputy Revels
authorized the search.
   Oﬃcers took Brown to a local hospital, where a doctor and
nurse performed the search in a private room without any of-
ﬁcers present. The doctor ﬁrst administered an ultrasound of
Brown’s abdomen. The procedure revealed no contraband.
He then conducted a vaginal exam by inserting a speculum to
spread and hold open the vaginal walls to see inside. This
exam was brief and similar to a routine pelvic exam or a pap
smear. The rectal exam began in much the same manner—the
doctor used a speculum to widen the anus and peer inside.
4                                                  No. 19-2698

But during the procedure, the doctor’s headlamp failed. With
the speculum remaining in her anus, Brown had to wait while
the doctor looked for an alternate light source. In the end, the
search yielded no contraband.
    The parties dispute how long these exams lasted. Brown
testiﬁed that the ultrasound took about ﬁve minutes and the
vaginal exam “didn’t take long at all.” As for the rectal exam,
Brown did not say how long it lasted but explained that when
the doctor’s headlamp failed, “it seemed like it took forever
for them to ﬁnd a light that worked.” For their part, the de-
fendants point to the testimony of a police oﬃcer who trans-
ported Brown from the jail to the hospital. He estimated that
“under a minute” elapsed between the time the medical per-
sonnel entered the room and when Brown left.
    Brown sued the County, Oﬃcer Hilleshiem, and Chief
Deputy Revels. She contended that the Fourth Amendment
requires jail oﬃcials to get a warrant based on probable cause
before ordering a body cavity search and that the defendants’
failure to do so violated her constitutional rights. And because
the jail’s express policy permitted that practice, she sought to
hold the County liable under Monell v. Department of Social
Services, 436 U.S. 658 (1978).
   The defendants successfully moved for summary judg-
ment. The district court concluded that the Fourth Amend-
ment requires reasonable suspicion to justify the kind of
search Brown underwent and that the oﬃcers had just that.
The court also found the search to have been conducted rea-
sonably, as it was performed by medical professionals in a
private, hygienic location and lasted only a short time. Find-
ing no constitutional violation, the court concluded that the
Monell claim failed too.
No. 19-2698                                                     5

   Brown now appeals.
                                II
    Incarceration curbs constitutional protections but it does
not extinguish them. See Turner v. Saﬂey, 482 U.S. 78, 84 (1987).
Among a pretrial detainee’s retained but limited rights is the
Fourth Amendment’s guarantee of “[t]he right of the people
to be secure in their persons . . . against unreasonable searches
and seizures.” The inspection of Brown’s body cavities was a
search to which the Fourth Amendment applies, and the de-
fendants are wise to leave that undisputed. See Florence v. Bd.
of Chosen Freeholders of County of Burlington, 566 U.S. 318 (2012)
(applying the Fourth Amendment to a strip search of a pre-
trial detainee).
    But the Fourth Amendment does not prohibit all searches,
only unreasonable ones. See Maryland v. King, 569 U.S. 435,
446–47 (2013). We evaluate reasonableness by balancing “the
need for the particular search against the invasion of personal
rights that the search entails.” Bell v. Wolﬁsh, 441 U.S. 520, 559
(1979). In doing so, we consider “the scope of the particular
intrusion, the manner in which it is conducted, the justiﬁca-
tion for initiating it, and the place in which it is conducted.”
Id.
   Summary judgment is appropriate only if the defendants
have shown that no material facts are in dispute and they are
entitled to judgment as a matter of law. See FED. R. CIV. P.
56(a). We review de novo the district court’s grant of summary
judgment, viewing all facts in the light most favorable to
Brown and drawing all reasonable inferences in her favor. See
Hackett v. City of S. Bend, 956 F.3d 504, 507 (7th Cir. 2020).
6                                                    No. 19-2698

                                A
   Our usual starting point for the reasonableness inquiry is
whether government oﬃcials had “some quantum of individ-
ualized suspicion” necessary to justify the search. King, 569
U.S. at 447 (quoting United States v. Martinez–Fuerte, 428 U.S.
543, 560–61 (1976)). But individualized suspicion is not an “ir-
reducible” constitutional mandate. Id. Suspicionless searches
are permitted in limited circumstances, like when they serve
“special needs, beyond the normal need for law enforce-
ment.” City of Indianapolis v. Edmond, 531 U.S. 32, 37 (2000).
Indeed, twice the Supreme Court has confronted circum-
stances under which the special context of a jail—with the
unique challenges it presents—allows for suspicionless
searches of pretrial detainees’ body cavities.
     In Bell v. Wolﬁsh, the Court upheld the constitutionality of
a jail policy requiring all inmates to undergo a strip search,
including a visual examination of their body cavities, every
time they returned from a contact visit. 441 U.S. at 558–60. In
so holding, the Court emphasized the government’s interest
in performing such searches, observing that “[a] detention fa-
cility is a unique place fraught with serious security dangers”
and “[s]muggling of money, drugs, weapons, and other con-
traband is all too common an occurrence.” Id. at 559. Even pit-
ted against the signiﬁcant privacy invasion that these searches
posed to the inmates, the gravity of the jail’s security interests
nevertheless tipped the scale away from a particularized sus-
picion requirement and instead counseled in favor of a
broader, categorical rule authorizing visual strip searches fol-
lowing contact visits. See id. at 560.
   The Supreme Court reinforced this holding in Florence v.
Board of Chosen Freeholders of the County of Burlington, rejecting
No. 19-2698                                                     7

a Fourth Amendment challenge to a jail policy that authorized
an invasive search, which again included visual inspections
of body openings, during the intake process for pretrial de-
tainees. 566 U.S. at 324, 339. In Florence, too, the Court under-
scored the acute threat of contraband in the jail setting. See id.
at 332–34 (explaining how drugs can embolden aggression,
contraband can be used as underground currency, and pro-
hibited items can become weapons). It therefore concluded
that the search procedure “struck a reasonable balance be-
tween inmate privacy and the needs of the institutions.” Id. at
339.
    The search in this case does not similarly belong in the
“closely guarded category of constitutionally permissible sus-
picionless searches.” Chandler v. Miller, 520 U.S. 305, 309
(1997). In no way do Bell and Florence declare detainees’ bod-
ies open for search at any time and under any circumstance.
Nor do the defendants urge the adoption of any new broad
rule authorizing searches of pretrial detainees. Put another
way, the “touchstone” of the controlling Fourth Amendment
inquiry remains reasonableness. King, 569 U.S. at 448. And in
the circumstances before us here, reasonableness requires a
ﬁnding of particularized suspicion.
     A core purpose of the Fourth Amendment’s reasonable-
ness standard is to constrain government oﬃcials’ discretion
and thus “safeguard the privacy and security of individuals
against arbitrary invasions.” See Delaware v. Prouse, 440 U.S.
648, 654 (1979) (citations omitted). The searches at issue in Bell
and Florence concerned policies that applied broadly to all de-
tainees following contact visits and upon their entry into a fa-
cility. See 441 U.S. at 558 (evaluating a policy subjecting in-
mates to strip search “after every contact visit with a person
8                                                   No. 19-2698

from outside the institution”); 566 U.S. 318 at 324 (considering
a policy making “all arriving detainees” subject to search).
That general applicability both advanced important institu-
tional interests (of preventing contraband) and protected the
inmates from being singled out for a search at the whim of a
guard, even without the safeguard of an individualized sus-
picion requirement. See King, 569 U.S. at 447–48 (explaining
that there is no need for individualized suspicion where “all
arrestees” were subject to the search).
    Brown was not searched as part of a practice that applied
to everyone housed in the Polk County Jail. She alone was se-
lected for a search, and a quite invasive one at that. In these
circumstances, the search must be supported by reasonable
suspicion. See New Jersey v. T.L.O., 469 U.S. 325, 342 n.8 (1985)
(“Exceptions to the requirement of individualized suspicion
are generally appropriate only where the privacy interests im-
plicated by a search are minimal and where other safeguards
are available to assure that the individual’s reasonable expec-
tation of privacy is not subject to the discretion of the oﬃcial
in the ﬁeld.” (internal quotation marks omitted)). That conclu-
sion ﬁnds corroboration in some of our prior cases that have
required reasonable suspicion for individualized visual strip
searches conducted after an arrest or during the booking pro-
cess. See United States v. Freeman, 691 F.3d 893, 901 (7th Cir.
2012); Kraushaar v. Flanigan, 45 F.3d 1040, 1045 (7th Cir. 1995).
    Brown would have us adopt a higher standard of suspi-
cion and require a warrant based on probable cause. For sup-
port, she points to Schmerber v. California, 384 U.S. 757 (1966)
and Winston v. Lee, 470 U.S. 753 (1985), cases addressing phys-
ical—as opposed to visual—searches of people’s bodies un-
dertaken to obtain evidence. Schmerber involved a warrantless
No. 19-2698                                                     9

blood draw performed on a hospitalized man who had just
been arrested for driving while intoxicated, see 384 U.S. at
758–59, and Winston concerned a surgery to retrieve a bullet
from a detainee’s body to be used as evidence in a prosecution
for robbery, see 470 U.S. at 755. Neither implicated jail secu-
rity, the interest that weighs so heavily in the balance of the
search here.
    Bell and Florence underscore the necessity of a jail’s ability
to search those under its care for contraband, for the protec-
tion of all within its walls. Our conclusion that the precise
searches at issue in those cases diﬀer from the one here in the
scope of discretion does not in any way undermine the im-
portance of these interests. They apply with equal force and
distinguish Brown’s search from the ones in Schmerber and
Winston. A search conducted for the safety of the jail is one
that furthers special needs beyond the normal need for law
enforcement, and “the public interest is such that neither a
warrant nor probable cause is required.” King, 569 U.S. at 447
(quoting Maryland v. Buie, 494 U.S. 325, 331 (1990)).
    Brown correctly observes that the search she underwent
was more invasive because it was not just visual but also in-
volved a physical intrusion into the most private parts of her
body. No doubt she is right on that score. But given the heft
of the security interest at stake, the invasion to her privacy
was not so much greater that it pushes the threshold suspicion
requirement into probable cause. The Fourth Amendment re-
quired Polk County jail oﬃcials to have only reasonable sus-
picion that she had concealed contraband inside her body be-
fore moving forward with the search.
    And they did. Oﬃcer Hilleshiem and Chief Deputy Revels
relied on tips from both inmates Duke and Nelson, and a
10                                                   No. 19-2698

credible tip from a reliable informant can support reasonable
suspicion. See Adams v. Williams, 407 U.S. 143, 146–47 (1972).
Nelson’s information in particular bore several signs of relia-
bility—Nurse Johnson considered her to be credible and her
account was detailed, based on ﬁrsthand observations, and re-
counted recent events. See United States v. Cherry, 920 F.3d
1126, 1133–34 (7th Cir. 2019). Chief Deputy Revels authorized
the search in reliance on Oﬃcer Hilleshiem’s representation
that the evidence was suﬃcient to support a search under the
County’s policy, so the collective-knowledge doctrine im-
putes knowledge of the reported information to him.
See United States v. Williams, 627 F.3d 247, 252 (7th Cir. 2010).
This leaves no issue of fact as to the existence of reasonable
suspicion.
                                B
    The inquiry does not end there. That the defendants met
the requisite level of individualized suspicion is just one com-
ponent of the search’s reasonableness. We must go on to con-
sider the scope of the search, the manner in which it was con-
ducted, and the place in which it occurred. See Bell, 441 U.S.
at 559. “Urgent government interests are not a license for in-
discriminate police behavior.” King, 569 U.S. at 448.
    We strain to conceive of a search more invasive than the
one performed on Brown. Even a visual scan of a bare body is
an extraordinary interference with privacy. See Bell, 441 U.S.
at 558–60; Tinetti v. Wittke, 479 F. Supp. 486, 491 (E.D. Wis.
1979), aﬀ’d and adopted, 620 F.2d 160, 160–61 (7th Cir. 1980) (de-
scribing “the visual inspection of the anal and genital areas”
as “demeaning, dehumanizing, undigniﬁed, humiliating, ter-
rifying, unpleasant, embarrassing, repulsive, signifying deg-
radation and submission”). In Brown’s case, it was not only
No. 19-2698                                                  11

someone visually inspecting her naked body and closely ex-
amining the most private parts but someone who did so by
making physical contact, prying open her vagina and anus.
    A privacy invasion of that magnitude must be carried out
with careful attention to limiting its scope and minimizing the
intrusion. The defendants did that. The search was performed
pursuant to a written policy with deﬁned procedures that re-
quired reasonable suspicion and approval from the jail’s chief
deputy. So, too, was it conducted in a medical setting by li-
censed medical professionals. See Sanchez v. Pereira-Castillo,
590 F.3d 31, 44 (1st Cir. 2009) (observing that doctors conduct-
ing search in a hygienic setting weighed in favor of reasona-
bleness). And Brown was aﬀorded some measure of privacy,
undergoing the search outside the presence of any oﬃcers. Cf.
Campbell v. Miller, 499 F.3d 711, 718 (7th Cir. 2007) (ﬁnding
unreasonable a strip search where “the police inexplicably
did not even aﬀord [the arrestee] the dignity of doing it in a
private place”).
    The search was also completed within a reasonable
timeframe. By Brown’s own account, the ultrasound and vag-
inal exam proceeded swiftly. The untimely failure of the doc-
tor’s headlamp added some length to the ordeal, minutes that
surely felt like an eternity to Brown. But the accidental delay
cannot be attributed to the defendants. And the only evidence
we have of the total duration of the search, all exams com-
bined, comes from the transporting oﬃcer, who testiﬁed that
it was very brief.
    With these observations, we do not prescribe constitu-
tional mandates or minimums. Other cases are sure to present
diﬀerent facts showing diﬀerent levels of care—in some cases
more, in others less—taken by jail oﬃcials in authorizing and
12                                                  No. 19-2698

executing a challenged search. The reasonableness inquiry is
fact intensive. For today’s case we conclude no more than that
the factors present here would leave a rational jury with no
option but to ﬁnd the search reasonable.
                               III
    Nobody disputes the invasiveness of the search that
Brown underwent. Her body was laid bare not just for visual
inspection but for physical prodding, an intrusion of privacy
to the highest degree. Her incarcerated status did not strip her
of the Fourth Amendment’s protection. Nor, however, does
the Fourth Amendment ignore the realities of the jail setting
and its attendant security risks. The balance of the intrusion
to Brown and the weight of jail safety concerns comes out to
a requirement of reasonable suspicion to justify the search. A
rational jury could reach no other conclusion than that the de-
fendants complied with the threshold suspicion requirement
and executed the search reasonably, meaning there was no
constitutional violation. That ﬁnding defeats the Monell claim
too. See Hall v. City of Chi., 953 F.3d 945, 955 (7th Cir. 2020).
     For these reasons, we AFFIRM.